Affirm and Opinion Filed October 6, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01524-CR

                          TONY ANTHONY JOHNSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F10-11121-X

                               MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Francis and Myers
                                Opinion by Chief Justice Wright

       Tony Anthony Johnson appeals from the adjudication of his guilt for forgery by check.

See TEX. PENAL CODE ANN. § 32.21(b), (d) (West 2011). The trial court assessed punishment at

three years’ imprisonment. On appeal, appellant’s attorney filed a brief in which he concludes

the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to

appellant. We advised appellant of his right to file a pro se response, but he did not file a pro se
response. See Kelly v. State, 2014 WL 2865901 (Tex. Crim. App. June 25, 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
Do Not Publish
                                                       CHIEF JUSTICE
TEX. R. APP. P. 47
131524F.U05




                                                ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


TONY ANTHONY JOHNSON,                              Appeal from the Criminal District Court
Appellant                                          No. 6 of Dallas County, Texas (Tr.Ct.No.
                                                   F10-11121-X).
No. 05-13-01524-CR       V.                        Opinion delivered by Chief Justice Wright,
                                                   Justices Francis and Myers participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 6, 2014



 
 
 
 
 
 

 




                                            ‐3‐